Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew Everhart on 2/24/2021.

The application has been amended as follows:
In claim 1, line 3, replace “150” with --93--.
In claim 1, line 5, replace “150” with --93--.
In claim 1, line 7, replace “150” with --93--.
In claim 1, line 11 (last line), after “resin” insert the following: --, and
the resin particles A, the resin particles B, and the resin particles C are each independently resin particles of a urethane resin, an acrylic resin, or a urea resin--.	

Allowable Subject Matter
Claims 1-20 are allowed.

Statement of Reasons for Allowance
The present claims are allowable over the closest prior art Nishihata (JP 2005-138404) and Morita (US 2006/0055557) for the following reasons:
Nishihata discloses a skin material comprising a urethane resin composition comprising 100-250 parts by mass of spherical resin polyurethane particles with a mean particle size of 1-30 μm and 5-30 prima facie obvious to select a mixture of resin particles having average diameter of less than 5 μm, 5-10 μm, and 10-20 μm.  Even so, Nishihata discloses that at least 100 parts by mass of resin particles are used which is which more than the maximum 95 parts by mass required by the instant claims.
Morita discloses a water base coating material comprising 0.01-50 parts by weight (per 100 parts by weight of solid matter) silicone particles having at least two kinds of different average particle sizes of 0.1-4 μm and 4-200 μm (abstract, paragraph 0027).  However, Morita fails to disclose that the resin particles include a urethane resin, an acrylic resin, or a urea resin
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn